DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 15-16 are objected to because of the following informalities:
In claim 15, " a number of spatially resolved sample locations along a height of the sample is within a range from about 2 to about 1000 and optionally within a range from about 5 to about 100" in lines 1-3, should be changed to – a number of spatially resolved sample locations along a height of the sample is mm to about 1000 mm and optionally within a range from about 5 mm to about 100 mm --. 
In claim 16, “a plurality of discretely resolved wavelength bands within a range from about 25 to about 1000 discretely resolved wavelength bands and the plurality of times is within a range from about 2 to about 1000 and optionally wherein the plurality of discretely resolved wavelength bands is within a range from about 50 to about 200 and the plurality of times is within a range from about 50 to about 100" in lines 2-6, should be changed to – a plurality of discretely resolved wavelength bands within a range from about 25 mm to about 1000 mm discretely resolved wavelength bands and the plurality of times is within a range from about 2 mm to about 1000 mm and optionally wherein the plurality of discretely resolved wavelength bands is within a range from about 50 mm to about 200 mm and the plurality of times is within a range from about 50 mm to about 100 mm --. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 29-30 are rejected under 35 U.S.C. 102(a1) as being anticipated by MESSERSCHMIDT et al (WO 2016086071 A1)(hereinafter MESSERSCHMIDT)[cited in the IDS filed by the applicant].
Regarding claim 1, MESSERSCHMIDT, discloses an apparatus, comprising: a spectrometer configured to receive a sample of blood contained within a sample holder (para [0048]- Figure 11 A shows a sample gravimetric washing container and spectrometer to measure a blood sample, in accordance with embodiments; para[0219]-A container. of solution can be positioned on top of a prism or other spectrometer sampling element, for example as shown in Figure 11 A. The container can be shaped in one or more of many ways and may comprise a cylindrical column, for example. The
container comprises a vertically extending length sufficient to allow gravimetric separation of the red blood cells from other components of the red blood cell sample such as the serum), to illuminate the sample of blood as the blood at least partially separates within the sample holder (para [00217]- The measurement apparatus comprises input coupling optics 230 such as a lens to couple the light source 210 of the spectrometer to the waveguide structure of the container, and output coupling optics 240 such as lens to couple the output of the waveguide structure to photodetectors 220; para [00219]- Gravimetric separation can be performed in a solution 430; para [00221]- 

Regarding claim 12, MESSERSCHMIDT discloses, wherein spectrometer comprises a receptacle to receive the sample holder (para (00216]- Figure 11 A shows a sample gravimetric washing container or holder 400 and spectrometer 200 to measure a blood sample 30. In many embodiments, the container is coupled to the spectroscopic measurement apparatus as disclosed herein) with the blood contained therein with an elongate axis of the sample holder oriented toward a vertical angle of inclination to separate the blood (para (00216]- ... such as red blood cells 40 placed in the container. The container comprises a vertically extending length 405 to provide gravimetric separation).

Regarding claim 29, MESSERSCHMIDT discloses, wherein the sample holder comprises a substantially transparent tube configured to separate the sample of blood into the plurality of components (para [00136]- For example, an amount of blood can be provided into a capillary tube which has been heparinized. The RBCs can be caused to separate from the serum. An instrument configured in accordance with embodiments as described herein can pass a beam of light may through the capillary tube, to measure one or more of the serum portion, or the cellular portion, or both, for example; para [00234]- Figure 11 C shows a tube 440 to draw a sample).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over MESSERSCHMIDT et al. in view of Geshwind et al. (US 20050270528 A1) (herein after Geshwind)[cited in the IDs filed by the applicant].

Geshwind, drawn to sample analysis, discloses, further comprising a digital micromirror device (DMD), wherein the sample of blood is located between the DMD and a detector (see arrangement of DMD, Sample and CMOS/lnGaAs in Fig. 38A; para [0270]- In FIG. 38A, DMD (shown illuminating the -1 order) is a programmable spatial light modulator that is used to select spatio/spectral components falling upon and projecting from the combined entrance/exit slit. The illumination is fully programmable and can be modulated by any contiguous or non-contiguous combination at up to
50 KHz. The corresponding spatial resolution element located at the Object/sample is thus illuminated and is simultaneously spectrally imaged by the CCD (located in order +1 with efficiency at 80 percent) as in typical CCD imaging spectrographs; para [0202]- Charge coupled devices (CCD), in the ultraviolet, and visible portions of the spectrum; lnSb-array in near infrared; lnGaAs-array in near infrared; Hg-Cd-Te-array in mid-infrared and other array detectors; para [0299]- In accordance with the present invention by irradiating a sample of material with well-chosen bands of radiation that are separately identifiable using modulation, one can directly measure constituents in the
material of interest. This measurement, for example, could be of the protein quantity in a wheat pile, different chemical compounds in human blood). Geshwind further discloses, further comprising collection optics, wherein the detector is configured proximate to the collection optics to capture light from the illuminated sample of blood (see Fig. 38A optic between grating and CMOS/lnGaAs 2D Array; para [0271]- The light is then diffracted .	
	



Allowable Subject Matter
Claims 2-3, 9, 13-18, 20-25, 27, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts alone or in combination fails to disclose the claimed limitations such as “to measure two of more of a high density lipoprotein, a total cholesterol, a triglyceride or a glucose of the sample with a cross-validated standard errors of prediction ("CVSEP") of no more than 12 mg/dL, 20 mg/dL, 40 mg/dL, 20 
Regarding claim 9, the prior arts alone or in combination fails to disclose the claimed limitations such as “the processor is configured with instructions to take substantially continuous scans of the sample with a duty cycle within a range from about 10% to about 90% of a light source illuminating a detector of the spectrometer” along with all other limitations of the claim. 
Regarding claim 13, the prior arts alone or in combination fails to disclose the claimed limitations such as “the blood collector comprising a housing and a lancet, the receptacle configured to receive the housing with the lancet positioned at least partially in a channel of the sample holder with the blood sample” along with all other limitations of the claim. 
Regarding claim 14, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein a height of a window in the sample holder is within a range from about 1 mm to about 20 mm and optionally within a range from about 2 mm to about 10 mm” along with all other limitations of the claim. 
Regarding claim 15, the prior arts alone or in combination fails to disclose the claimed limitations such as “a number of spatially resolved sample locations along a height of the sample is within a range from about 2 to about 1000 and optionally within a range from about 5 to about 100” along with all other limitations of the claim. 


Regarding claim 20, the prior arts alone or in combination fails to disclose the claimed limitations such as “the sample of blood is located within about 10 mm of the detector” along with all other limitations of the claim. 
Regarding claim 21, the prior arts alone or in combination fails to disclose the claimed limitations such as “the processor is coupled to the DMD, wherein the processor is configured to select a region of the sample of blood, and to direct light from the region to the detector” along with all other limitations of the claim. 
Regarding claim 27, the prior arts alone or in combination fails to disclose the claimed limitations such as “the detector comprises an Indium Gallium Arsenide (InGaAs) detector configured near a focal length of the collection optics and optionally wherein a surface the detector is located within+/- 25 % of the focal length of the collection optics” along with all other limitations of the claim. 
Regarding claim 31, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the sample holder comprises a slit aperture configured to direct light through the substantially transparent tube” along with all other limitations of the claim. 


Claims 3, 17, 22-25 are allowable due to their dependencies. 

Conclusion	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886